Case 14-34967 Document 136 Filed in TXSB on 01/25/19 Page 1 of 1

B 2100A (Form 2100A) (12/15)

UNITED STATES BANKRUPTCY COURT

Southem District of Texas

In re Oswa|d T. Guerra; aka Oswa|d Theophi|us,Guerra Case No_ 14_34957

 

TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under ll U.S.C. § llll(a). Transferee

hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
than for security, of the claim referenced in this evidence and notice.

U.S. Bank Trust Nationa| Association as Trustee of PennyMac Ho|dings, LLC, F/K/A PennyMac Mortgage

 

 

Bunga|ow Series ||| Trust |nvestment Trust H
Name of Transferee Name of Transferor
Name and Address Where notices to transferee Court Claim # (if known): 4-1
should be sent: Amount of Claim: $170,804-19
C/O SN Se"ViCinQ Corporati°n Date Claim Filed: 12/10/2014

323 Fifth Street
Eureka, CA 95501

Phone: 800-603'0836 Phone; 404-994-7400
Last Four Digits of Acct #: M Last Four Digits of Acct. #: 4881

 

 

Name and Address where transferee payments
should be sent (if different from above):

Phone:
Last Four Digits of Acct #:

 

I declare under penalty of perjury that the information provided in this notice is true and correct to the
best of my knowledge and belief.

By; /S/ D- Anfhony Softile Date: 01/25/2019
Transferee/Transferee’s Agent

 

 

Penaltyfor making a false statement Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.

